IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE HEATING, PIPING
& REFRIGERATION PENSION FUND, *
et al.,
Plaintiffs, *
v. * CIVIL NO. JKB-17~3690

CLEAN AIR MECHANICAL, INC., et al., *

Defendants. *
if ic * * ic is :\' sir it if 'J\' if
MEMOR_@:DUM & oRDER

 

The Court previously ordered entry of default against Defendants Clean Air Mechanical,
Inc. (“CAM”), Clean Air Building Services, LLC (“CABS”), James Hardesty, Jr., and Diane
Hardesty, after CAM, CABS, and Hardesty; Jr., violated show cause orders and after Hardesty
failed to answer. (Entry of Default, ECF No. 76.) Plaintiffs then moved for default judgment
(Mot. Default J., ECF No. 78.) In moving for default judgment, Plaintiffs relied on records
designated as confidential by Defendants during discovery, and, in accordance with the Stipulated
Confidentiality and Protective Order entered by this Court (ECF No. 56), they filed an interim
motion to seal under Local Rules 104.13(c) and 105.11 (D. Md. 2018). (Mot. Seal, ECF No. 79.)
Defendants neither objected to nor filed in support of the motion to Seal.

Whether a court document should be sealed requires consideration of the standard set forth
in Virgz'nia Department ofState Polz'ce v. Washz`ngtr)n Post, 386 F.3d 567 (4th Cir. 2004). A party’s
mere desire to keep information confidential does not suffice. The proponent of sealing documents

submitted to a court to support or oppose a dispositive motion must show that the proposed sealing

is narrowly tailored to serve a compelling governmental interest. Id. at 578-79 (citing Rushford
v. New Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)). Further, the party requesting
sealing must present specific reasons in support cf its position. Id. at 575; see also Local R. 105.1 l.
In considering a motion to seal, a district court must consider less drastic alternatives to sealing.
Va. Dep ’t of State Police, 386 F.3d at 576.

No compelling government interest or less drastic alternative has been identified in this
case. In their motion, Plaintiffs state that they filed the interim motion to seal to comply with the
Stipulated Confidentiality Order but that they “have no knowledge regarding [Defendants’] basis
for designating the records ‘Confidential”’ during diseovery. (Mot. Seal il 4.) Nor have
Defendants come forward to offer any. Accordingly, the stande to seal required by Vz'rginia
Department ofState Polz'ce and incorporated into Local Rule 105.11 is not satisfied

For the foregoing reasons, it is hereby ORDERED:

0 Plaintiffs’ interim motion to seal (ECF No. 79) is DENIED.

¢ Pursuant to Rule 105.11, Plaintif`fs have ten days from the date of this order to
withdraw the materials presently filed under seal. If the materials are not
withdrawn in that time, the clerk is DIR_ECTED TO UNSEAL Plaintiffs’ motion

for default judgment (ECF No. 78.)

DATED this Zfday ar Mmh, 2019.

BY THE COURT:

/L..,a.¢< SMA\

James K. Bredar
Chief Judge

 

